DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 07/29/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 10, 11, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent Application Publication US 2012/0326695 A1).	Regarding claim 1, Chen discloses (see Fig. 2 and Fig. 3) a circuit (100) comprising:     a reference generator (comprising 110, 142, 146) operable to receive a supply voltage (VCC) and provide a reference voltage (Vref3), the reference generator comprising:     a voltage regulator (126, 120, 122, 124) operable to: receive the supply voltage (VCC); and provide a first output voltage (Vref2); and      a sample-and-hold circuit (142, 146) coupled to the voltage regulator and operable to: receive the first output voltage and a refresh signal (TC1N); sample the first output voltage in response to the refresh signal (see Fig. 3, at t6-t7 the output voltage Vref2 is sampled and  by 114), wherein the enable signal is configured such that a portion of the voltage regulator (124) is enabled based on a transmit capability of a sensor (144, 148, 150) being enabled (see Fig. 3, from t5-t7, 124 is ON, and TC2N is high, thus 144 is OFF and Vref4 across 148 is transmitted to 150) and disabled based on the transmit capability of the sensor being disabled (see Fig. 3, when 124 is OFF, TC2N is low, thus 144 is ON and the transmit capability is disabled – the sensor is in sensing mode).

	Regarding claim 2, Chen discloses (see Fig. 2) wherein the portion of the voltage regulator that is enabled based on the transmit capability of the sensor being enabled and disabled based on the transmit capability of the sensor being disabled includes a bandgap reference circuit (124 is a bandgap reference circuit).

	Regarding claim 7, Chen discloses (see Fig. 3) wherein the control circuit is operable to generate the enable signal to enable the portion of the voltage regulator prior to causing the refresh signal to cause the sample-and-hold circuit to sample the first output voltage (the controller signals VHON to be low at t5 to enable the bandgap circuit, which is prior to t6 which is when the refresh signal TC1N causes the sample-and-hold circuit to sample Vref2).

	Regarding claim 9, Chen discloses (see Fig. 3) wherein the control circuit is operable to generate the refresh signal to have a period based on a hold time of the sample-and-hold circuit 

	Regarding claim 10, Chen discloses (see Fig. 2 and Fig. 3) a system (100) comprising:           a sensor (144, 148, 150) operable to transmit sensed data (Vref4), wherein the sensor is operable to have a first period where transmission of the sensed data is enabled (see Fig. 3, from t5 to t7 transmission of Vref4 is enabled) and a second period where transmission of the sensed data is disabled (the time excluding t5 - t7 when TC2N is low, the transmission of Vref4 is disabled);     a reference generator (comprising 110, 142, 146) operable to receive a supply voltage (VCC) and provide a reference voltage (Vref3), the reference generator comprising:     a voltage regulator (126, 120, 122, 124) operable to receive the supply voltage (VCC); and provide a first output voltage (Vref2); and      a sample-and-hold circuit (142, 146) coupled to the voltage regulator and operable to: provide a second output voltage (Vref3) based on the first output voltage, wherein the second output voltage is the reference voltage (the output voltage of sample-and-hold circuit Vref3 is the reference voltage Vref3 provided by the reference generator); and      a control circuit (112, 114, 116, 118) coupled to the voltage regulator and to the sample-and-hold circuit and operable to provide an enable signal (VHON) to the voltage regulator, wherein the enable signal is configured such that a portion of the voltage regulator (124) is enabled during the first period where transmission of the sensed data is enabled (see Fig. 3, from t5-t7, 124 is ON, and TC2N is high, thus 144 is OFF and Vref4 across 148 is transmitted to 150) and disabled during the second period where transmission of the sensed data is disabled (see Fig. 3, when 124 is OFF, TC2N is low, thus 144 is ON and the transmission is disabled – the sensor is in a sensing mode).

claim 11, Chen discloses (see Fig. 2) wherein the portion of the voltage regulator that is enabled during the first period and disabled during the second period includes a bandgap reference circuit (124 is a bandgap reference circuit).	Regarding claim 16, Chen discloses (see Fig. 3) wherein the control circuit is operable to generate the enable signal to enable the portion of the voltage regulator prior to causing the refresh signal to cause the sample-and-hold circuit to sample the first output voltage (the controller signals VHON to be low at t5 to enable the bandgap circuit, which is prior to t6 which is when the refresh signal TC1N causes the sample-and-hold circuit to sample Vref2).
	Regarding claim 18, Chen discloses (see Fig. 2 and Fig. 3) a method implemented by a reference generator (comprising 110, 142, 146) operable to receive a supply voltage (VCC) and provide a reference voltage (Vref3), the method comprising:      receiving, by a voltage regulator (126, 120, 122, 124), the supply voltage (VCC);      providing, by the voltage regulator, a first output voltage (Vref2) based on the supply voltage;     sampling, by a sample-and-hold circuit (142, 146), the first output voltage to provide a second output voltage (Vref3), wherein the second output voltage is the reference voltage (the output voltage of sample-and-hold circuit Vref3 is the reference voltage Vref3 provided by the reference generator); and      disabling a portion of the voltage regulator (124) based on a transmit duty cycle (see Fig. 3, t5 - t7 is the transmit duty cycle) of a sensor (144, 148, 150) such that the voltage regulator is disabled when a transmit capability of the sensor is disabled  (see Fig. 3, when 124 is OFF, TC2N is low, thus 144 is ON and the transmission is disabled – during this time the bandgap circuit is disabled and thus the voltage regulator is disabled).

claim 19, Chen discloses (see Fig. 2) wherein the portion of the voltage regulator includes a bandgap reference circuit (124 is a bandgap reference circuit).

	Regarding claim 20, Chen discloses (see Fig. 3) further comprising enabling the portion of the voltage regulator prior to the sampling of the first output voltage by the sample-and-hold circuit (the controller signals VHON to be low at t5 to enable the bandgap circuit, which is prior to t6 which is when the refresh signal TC1N causes the sample-and-hold circuit to sample Vref2).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 8, 12, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Barbelenet (US Patent Application Publication US 2017/0160763 A1).	Regarding claim 3, Chen discloses (see Fig. 2) wherein the voltage regulator includes: a separate supply voltage (VBG) and generate a bandgap reference voltage (Vref1) based on the separate supply voltage; and a low drop out regulator (126) operable to: receive the supply voltage and the bandgap reference voltage (126 receives VCC and Vref1); and provide the first output voltage based on the supply voltage and the bandgap reference voltage (Vref2 is generated based on VCC and Vref1). 	Chen does not disclose where the separate supply voltage is the supply voltage. 	However, Barbelenet teaches (see Fig. 1) a bandgap reference circuit (24) operable to receive a supply voltage (VBAT) and generate a bandgap reference voltage (VBG) based on the supply voltage; and a low drop out regulator circuit (36) operable to: receive the supply voltage (VBAT) and the bandgap reference voltage (VBG); and provide a first output voltage (AVDD18) based on the supply voltage and the bandgap reference voltage (AVDD18 is provided based on VBG and VBAT).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Chen to have the separate supply voltage be the same supply voltage as taught by Barbelenet, because it can help utilize the same supply voltage which helps reduce the number of components and cost of the circuit.	Regarding claim 4, Chen discloses (see Fig. 2) wherein: the low drop out regulator includes: a feedback network (path from bottom terminal of pass transistor of 126 to “-“ terminal of 128) coupled to receive the first output voltage (Vref2) and provide a feedback voltage (voltage at “-“ terminal of 128); and an error amplifier (128) operable to compare the feedback voltage and the bandgap reference voltage (Vref1) to determine an error signal (output signal of 128); and the low drop out regulator is operable to adjust the first output voltage based on the error signal (Vref2 is adjusted based on the output signal of 128 via the pass transistor of 126).	Regarding claim 5, Chen discloses (see Fig. 2) wherein the low drop out regulator circuit claim 8, Chen does not disclose wherein the control circuit is operable to generate the enable signal to disable the portion of the voltage regulator after the sample-and-hold circuit has sampled and locked the first output voltage.	However, Barbelenet teaches (see Fig. 1 and Fig. 2) wherein the control circuit (60) is operable to generate the enable signal (EN=0) to disable the portion of the voltage regulator (48) after the sample-and-hold circuit (56, 52) has sampled and locked the first output voltage (48 is disabled at PHASE 3 which is after the output voltage of 48 is sampled at PHASE 1 and locked at PHASE 2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Chen wherein the control circuit is operable to generate the enable signal to disable the portion of the voltage regulator after the sample-and-hold circuit has sampled and locked the first output voltage, as taught by Barbelenet, because it can help ensure that the output voltage to be sampled is sufficiently stable.	Regarding claim 12, Chen discloses (see Fig. 2) wherein: the bandgap reference circuit (124) is operable to receive a separate supply voltage (VBG) and generate a bandgap reference voltage (Vref1) based on the separate supply voltage; and the voltage regulator includes a low drop out regulator (126) operable to: receive the supply voltage and the bandgap reference voltage (126 receives VCC and Vref1); and provide the first output voltage based on the supply voltage and the bandgap reference voltage (Vref2 is generated based on VCC and Vref1). 	Chen does not disclose where the separate supply voltage is the supply voltage. separate supply voltage be the same supply voltage as taught by Barbelenet, because it can help utilize the same supply voltage which helps reduce the number of components and cost of the circuit.	Regarding claim 13, Chen discloses (see Fig. 2) wherein: the low drop out regulator includes: a feedback network (path from bottom terminal of pass transistor of 126 to “-“ terminal of 128) coupled to receive the first output voltage (Vref2) and provide a feedback voltage (voltage at “-“ terminal of 128); and an error amplifier (128) operable to compare the feedback voltage and the bandgap reference voltage (Vref1) to determine an error signal (output signal of 128); and the low drop out regulator is operable to adjust the first output voltage based on the error signal (Vref2 is adjusted based on the output signal of 128 via the pass transistor of 126).	Regarding claim 14, Chen discloses (see Fig. 2) wherein the low drop out regulator circuit includes a pass element (pass transistor of 126) operable to provide the first output voltage based on the supply voltage and the bandgap reference voltage (Vref2 is provided by the pass transistor of 126 based on VCC and Vref1).	Regarding claim 17, Chen does not disclose wherein the control circuit is operable to generate the enable signal to disable the portion of the voltage regulator after the sample-and-.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Barbelenet, and further in view of Wang (US Patent Application Publication US 2014/0253019 A1).	Regarding claim 6, Chen does not disclose wherein the pass element includes a bipolar transistor.	However, Wang teaches (see Fig. 2) wherein the pass element includes a bipolar transistor (see BJT Q2, see also [0004] lines 15-24).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Chen to have the pass element include a bipolar transistor as taught by Wang, because it can help avoid reverse current problems.	Regarding claim 15, Chen does not disclose wherein the pass element includes a .
Response to Arguments
Applicant's arguments filed on 07/29/2021 have been fully considered but they are not persuasive.	Regarding Claims 1, 10, and 18, Applicant argued that “Chen fails to disclose at least one element of amended claims 1, 10, or 18” in that “Vref3 is not an output of Chen’s circuit 100” and “Vref is the output of Chen’s circuit 100” where “Vref is not provided by the circuit of Chen that the Office Action interprets as Applicant’s claimed sample and hold circuit”.	However, nowhere in the office action nor the claims mentions “an output of the circuit”. Claims 10 and 18 do not claim “the circuit”. Claim 1 claims “the circuit” but does not claim an “output of the circuit”. The claimed “circuit” comprises “a reference generator” which provides “a reference voltage”, and the “reference generator” comprises a “sample-and-hold circuit” which “provides a second output voltage”, wherein the “second output voltage is the reference voltage”. Chen discloses (see Fig. 2) a circuit (100) comprising a reference generator (comprising 110, 142, and 146) which provides a reference voltage (Vref3), and the reference generator comprises a sample-and-hold circuit (comprising 142 and 146) which provides a second output voltage (Vref3), wherein the second output voltage is the reference voltage (the output voltage of sample-and-hold circuit Vref3 is the reference voltage Vref3 provided by the reference generator). .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JYE-JUNE LEE/Examiner, Art Unit 2838                                                                                                                                                                                                        

/KYLE J MOODY/Primary Examiner, Art Unit 2838